DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/990,346, application filed on 08/11/2020, and Applicant’s response filed on 02/09/2022.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
4.	However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KOO et al. (US 2018/0224909).


7.          With respect to claim 1, KOO teaches:
A wireless device charger configured to be installed within a passenger cabin of a vehicle (a wireless charger for a mobile device in a vehicle, Abstract), comprising: 
a source coil configured to generate an alternating magnetic field (a coil to provide wireless charging for mobile device, Abstract; coil to generate a magnetic field, para 55).
a housing in pneumatic communication with the passenger cabin (housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K), 
wherein the housing defines an inlet port configured to induct air from the passenger cabin into the housing (see holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K); 
an air movement device configured to produce an air flow into the inlet port and through the housing (see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract).

8.          With respect to claim 2, KOO teaches:
wherein a top surface of the housing is configured to allow a personal electronic device to rest upon the top surface (mobile device is placed on top of the charger surface, Abstract), and 
wherein the top surface defines the inlet port (see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6).

9.          With respect to claim 3, KOO teaches:
wherein the top surface defines a plurality of protrusions extending from the top surface of the housing and configured to provide an air space between the personal electronic device and the top surface (see protrusions 112 near top surface of charger, para 171, Fig 6-7).

10.          With respect to claim 4, KOO teaches:
wherein the inlet port is sized, arranged, and located such that the air from the passenger cabin flows through the air space between the personal electronic device and the top surface before entering the inlet port when the air movement device produces the air flow into the inlet port and through the housing (see holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract).

11.          With respect to claim 5, KOO teaches:
wherein the inlet port includes a plurality of openings extending through the top surface (see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7).

12.          With respect to claim 6, KOO teaches:
wherein the plurality of openings is interspersed between the plurality of protrusions (see holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7).

13.          With respect to claim 7, KOO teaches:
wherein at least a portion of the plurality of openings are in the form of a plurality of elongated slots (see elongated air passages from surface down into housing, Fig 6-7).

14.          With respect to claim 8, KOO teaches:
wherein the plurality of protrusions is in the form of a plurality of elongated ribs (holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

15.          With respect to claim 9, KOO teaches:
wherein the top surface has a rectangular shape (see top rectangular surface of the charger).
wherein the plurality of protrusions and the plurality of elongated slots are arranged parallel to a minor axis of the top surface (elongated holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

16.          With respect to claim 10, KOO teaches:
wherein the plurality of elongated ribs is a first plurality of elongated ribs (holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7), and 
wherein the plurality of protrusions includes a second plurality of elongated ribs arranged parallel to a major axis of the top surface (holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

17.          With respect to claim 11, KOO teaches:
wherein at least a portion of the plurality of openings are in the form of plurality of circular apertures (see circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7). 

18.          With respect to claim 12, KOO teaches:
wherein the plurality of protrusions each have a spherical cap shape (cylindrical/spherical shapes of protrusions, Figs 6-7).

19.          With respect to claim 13, KOO teaches:
wherein the plurality of protrusions each have a cylindrical shape (cylindrical/spherical shapes of protrusions, Figs 6-7).

20.          With respect to claim 14, KOO teaches:
wherein the inlet port is arranged in a central portion of the top surface (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

21.          With respect to claim 15, KOO teaches:
wherein the housing is configured so that the air flow through the inlet port passes over two different sides of the source coil (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

22.          With respect to claim 16, KOO teaches:
wherein a first portion of the inlet port through which the air is inducted from the from the passenger cabin of the vehicle is generally orthogonal to a second portion of the inlet port through which the air flow is exhausted into the housing (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

23.          With respect to claim 17, KOO teaches:
wherein a third portion of the inlet port opposite the first portion defines an opening opposite the first portion through which contaminants entering the inlet port from the passenger cabin can exit the inlet port without passing through the second portion (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

24.          With respect to claim 18, KOO teaches:
wherein the top surface has a rectangular shape (cylindrical/spherical shapes of protrusions, Figs 6-7), and 
wherein the housing includes an air duct configured to route the air flow through the housing in a direction that is generally parallel to a minor axis of the top surface (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

25.          With respect to claim 19, KOO teaches:
wherein the source coil is sealed from the air duct (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

26.          With respect to claim 20, KOO teaches:
wherein the wireless device charger further comprises controller circuitry configured to control the air movement device to modulate the air flow via the air based on a temperature of the personal electronic device (circular holes, inlets, holes [inlets] that suction ambient air from around the device into the housing, para 9, 14; also see air passages, para 146, 151-153; housing of charger base takes in air/heat from device and into inlet holes of the housing, and vents that air via a fan and induced suction through to the bottom of the housing and into the vehicle, see Fig. 9J and 9K; see fan module configured to discharge air from around the device and toward the mobile device through inlet holes by suction of ambient air around the mobile device, Abstract; see inlet ports shown in the surface of the charger in Fig. 4; see air passages 233 to take in air, Fig 6; see protrusions 112 near top surface of charger, para 171, Fig 6-7; see elongated air passages from surface down into housing, Fig 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851